Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
   
            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 3 April 2020.	
2.	Claims 1-20 are currently pending and claims 1, 8 and 15 are independent claims. 

Information Disclosure Statement

3.	No IDS filed.
        Priority

4.	Priority claimed from its parent’s provisional application no. 61/569,755 on 12 December 2021

       Drawings

5.	The drawings filed on 3 April 2020 are accepted by the examiner. 

                                                  Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected 35 U.S.C §102 (a)(2) as being anticipated by Hierro et al, (US Publication No. 20120284802), hereinafter Hierro. 

In regard to claim 1: 
receiving, from a client device, a request for a webpage associated with protected content (Hierro, ¶105-106).
identifying a key identifier associated with the protected content, wherein the key identifier identifies a key usable to enable playback of the protected content (Hierro, ¶103).
building the webpage including by embedding the key identifier within the webpage (Hierro, ¶27, 46, 67).
transmitting the webpage to the client device in response to the request for the webpage (Hierro, ¶47-48).
receiving, from the client device, a request for the key identified by the key identifier (Hierro, ¶49).
transmitting the key to the client device in response to the request for the key (Hierro, ¶50).

and transmitting the protected content to the client device in response to the request for the protected content (Hierro, ¶80).

In regard to claim 2: 
further comprising: determining to rotate the key for a new key (Hierro, ¶75). 
responsive to determining to rotate the key for a new key, transmitting the new key and a second portion of the protected content to the client device, wherein the new key is usable to enable playback of the second portion of the protected content (Hierro, ¶51).
In regard to claim 3: 
wherein the transmitting of the protected content to the client device in response to the request for the protected content is in parallel with the transmitting of the key to the client device in response to the request for the key (Hierro, ¶131).
In regard to claim 4: 
wherein the request for the webpage associated with the protected content is received from a web browser running on the client device and the request for the key identified by the key identifier is received from a media player running within the web browser (Hierro, ¶132-133).
claim 5: 
wherein the key identifier is embedded within a script of the webpage (Hierro, ¶96).
In regard to claim 6: 
wherein a uniform resource locator for the key identifier is embedded within the webpage (Hierro, ¶142). 
In regard to claim 7: 
the transmission of the webpage to the client device is configured to initiate a key acquisition process by the client device (Hierro, ¶191). 
In regard to claim 8: 
a content provider device that receives, from a client device, a first request for a webpage associated with protected content and transmits, to the client device, the webpage responsive to the first request (Hierro, ¶24). 
wherein a key identifier associated with the protected content is embedded within the webpage (Hierro, ¶103). 
and a key management device that, responsive to the transmitting of the webpage to the client device, receives, from the client device (Hierro, ¶100-101). 

In regard to claim 9: 
further comprising: a data storage device including a key identifier store storing information associated with one or more key identifiers including the key identifier, wherein the content provider device is configured to retrieve the key identifier from the key identifier store responsive to the first request (Hierro, ¶107).
In regard to claim 10: 
wherein the key identifier is a first key identifier configured for enabling playback of a first portion of the protected content, wherein the content provider device uses a key rotation scheme to identify the first key identifier and a second key identifier configured for enabling playback of a second portion of the protected content, wherein both of the first key identifier and the second key identifier are embedded within the webpage (Hierro, ¶210). 
In regard to claim 11: 
wherein the webpage with the key identifier embedded is transmitted to the client device before the content provider device transmits the protected content to the client device (Hierro, ¶27-28). 
In regard to claim 12: 

In regard to claim 13: 
wherein the key identifier is embedded within a script of the webpage (Hierro, ¶96).
In regard to claim 14: 
wherein a uniform resource locator for the key identifier is embedded within the webpage (Hierro, ¶142).
In regard to claim 15: 
comprising: a memory; and a processor configured to execute instructions stored in the memory to: (Hierro, ¶89, 137).
receive, from a client device, a request for a webpage associated with protected content (Hierro, ¶105-106).
and transmit the webpage to the client device in parallel with a downloading of the licensed content to the client device (Hierro, ¶47-48, 1, 131).
 wherein a key identifier configured for enabling playback of the protected content is embedded within the webpage (Hierro, ¶103). 
In regard to claim 16: 

In regard to claim 17: 
wherein the transmission of the webpage including the embedded key identifier to the client is configured to initiate a key acquisition process by the client device (Hierro, ¶191). 
In regard to claim 18: 
wherein a plurality of key identifiers including the key identifier are embedded within the webpage, wherein each key identifier of the plurality of key identifiers corresponds to different protected content associated with the webpage (Hierro, ¶50-51). 
In regard to claim 19: 
wherein the protected content is embedded within the webpage (Hierro, ¶103).
In regard to claim 20: 
wherein the key identifier is embedded within a script of the webpage (Hierro, ¶96). 

   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.
/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890